Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 7-13 and 15-27 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a moveable link arrangement for an active exterior component on a vehicle comprising: a vehicle exterior component; a vehicle body; at least one moveable link arrangement connected between the vehicle body and the vehicle exterior component for moving the vehicle exterior component to any position between a fully extended position and retracted position; a fixed link of the at least one movable link arrangement connected to the vehicle body; a base link of the at least one movable link arrangement connected to the vehicle exterior component; a driven link of the at least one movable link arrangement pivotally connected between the base link and the fixed link, wherein the driven link has at two driven link connections; and wherein each at least two driven link connections each include a composite bushing having a body with an aperture formed there through, the body being formed of a continuous fiber and a resin material that circumscribes an inner layer of friction reduced material and a rotatable pin positioned through the aperture of the body in contact with the inner layer the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the continuous fiber is one selected from the group consisting essentially of polyparaphenvlene terephthalamide, carbon fiber, glass fiber and combinations thereof, and wherein the resin material is one selected from the group 
Although the prior art discloses a moveable link arrangement for an active exterior component on a vehicle comprising: a vehicle exterior component; a vehicle body; at least one moveable link arrangement connected between the vehicle body and the vehicle exterior component for moving the vehicle exterior component to any position between a fully extended position and retracted position; an actuator connected to the at least one movable link arrangement for driving the movable link arrangement and the vehicle exterior component between the fully extended position and the fully retracted position; a fixed link of the at least one movable link arrangement connected to the vehicle body; a base link of the at least one movable link arrangement connected to the vehicle exterior component; a driven link of the at least one movable link arrangement pivotally connected between the base link and the fixed link, wherein the driven link has at two driven link connections; a follower link of the at least one movable link arrangement pivotally connected between the base link in the fixed link, wherein the follower link has at least two follower link connections; [[and]] wherein each at least two driven link connections, at least two follower link connections all include a composite bushing having a body with an aperture formed there through, the body being formed of a continuous fiber and a resin material that circumscribes an inner layer of friction reduced material and a rotatable pin positioned through the aperture of the body in contact with the inner layer the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with at least one actuator to driven link connection that includes an actuator composite bushing having a body with 
Although the prior art discloses moveable link arrangement for an active exterior component on a vehicle comprising: a vehicle exterior component; a vehicle body; at least one moveable link arrangement connected between the vehicle body and the vehicle exterior component for moving the vehicle exterior component to any position between a fully extended position and retracted position; an actuator connected to the at least one movable link arrangement for driving the movable link arrangement and the vehicle exterior component between the fully extended position and the fully retracted position; a fixed link of the at least one movable link arrangement connected to the vehicle body; a base link of the at least one movable link arrangement connected to the vehicle exterior component; a driven link of the at least one movable link arrangement pivotally connected between the base link and the fixed link, wherein the driven link has at two driven link connections; a follower link of the at least one movable link arrangement pivotally connected between the base link in the fixed link, wherein the follower link has at least two follower link connections; and wherein each at least two driven link connections, at least two follower link connections all include a composite bushing having a body with an aperture formed there through, the body being formed of a continuous fiber and a resin material that circumscribes an inner layer of friction reduced material and a rotatable pin positioned through the aperture of the body in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618